ORilGgFIAI.
             lJntbe @nite! $ltates @ourt otfelersl @[aims
                                     No. l3-77 C
                               (Fifed January 24,2014)
                                                                         FILED
 WYCLIFFE H, ODONOGHUE,                                                 JAN 2 4   2014

                            Plaintifl
                                                                       'Hii;3f"31?fi'
 TFIE UNITED STATES,
                            Defendant.

                                        ORDER

      On November 4, 2013, this court granted plaintiffs motion seeking an
extension of time in which to file his response to defendant's motion to dismiss,
making plaintiffs response due on or before December 6,2013. See Doc. 15.
Plaintiff failed to file his response in accordance with that order.

       In a last attempt to elicit a response from plaintiff, the coult entered an order
on December 13,2013, directing plaintiffto show cause, on or before January 13,
2014, why the motion to dismiss should not be granted. See Doc. 17. Plaintiff was
put on notice by the court's order that failure to file a timely response would result
in dismissal of his case. See rd.

      Plaintiffhas, again, failed to respond. Accordingly, because plaintiffhas not
presented any justification for filing his complaint beyond the time permitted in 28
U.S.C. $ 2501, the case is hereby DISMISSED for lack ofjurisdiction.

      SO ORDERED.
                                                 ,1A2)LC:
                                               I6mes F. Merow
                                               Senior Judee